Citation Nr: 9933862	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability as secondary to the veteran's service-
connected malaria.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arthritis of the lumbar spine. 

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for heart 
disease as secondary to his service-connected malaria.

5.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
May 1998.  The veteran was scheduled to appear at a hearing 
before a Member of the Board in February 1999; however, the 
veteran canceled this hearing.

In April 1999, the Board requested that a VA medical expert 
review the veteran's file and provide a medical opinion as to 
the relationship between the veteran's hearing loss 
disability and Atabrine, medicine he took to treat his 
malaria.  An opinion was received from the VA medical expert 
in September 1999.  The veteran submitted additional 
information in November 1999, and a waiver of RO 
consideration of such additional evidence was provided.  
Thereafter, the veteran's representative provided a written 
brief presentation on the veteran's behalf in November 1999.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his malaria to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Service connection is currently in effect for malaria.

2.  A recent audiogram reveals moderate sensorineural 
bilateral hearing loss.

3.  The veteran's bilateral hearing loss disability is 
attributable to service.

4.  Tinnitus is attributable to service.

5.  Service connection for arthritis of the lumbar spine was 
denied by the RO in January 1948.  The veteran did not 
perfect an appeal.

6.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
for service connection for arthritis of the lumbar spine.

7.  Service connection for heart disease as secondary to his 
service-connected malaria was denied by the RO in June 1984.  
The veteran did not perfect an appeal.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
for service connection for heart disease as secondary to his 
service-connected malaria.

9.  The veteran last manifested malarial symptomatology in 
1946.  He has been shown by competent evidence to exhibit no 
chronic malarial residuals or current disability associated 
with malaria.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.385 (1999).

2.  Tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

3.  The January 1948 rating decision which denied service 
connection for arthritis of the lumbar spine is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

4.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
arthritis of the lumbar spine.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156 (1999).

5.  The June 1984 decision which denied service connection 
for heart disease as secondary to service-connected malaria 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

6.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
heart disease as secondary to service-connected malaria.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (1999).

7.  The criteria for a compensable disability evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In the instant case, the Board finds that the veteran's 
claims for service connection for tinnitus and bilateral 
hearing loss are well grounded.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

A.  Bilateral hearing loss

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service records reveal that he served in the 
Pacific Theater during WWII as a truck driver.  At his 
October 1943 entrance examination, his hearing was evaluated 
as 15/15 in each ear.  At his January 1946 discharge 
examination, whispered voice evaluation of his hearing was 
15/15.

An October 1997 private audiogram, the veteran reported that 
he had a history of noise exposure to guns, tanks, trucks, 
mortars, and artillery while in the military and that his 
bilateral hearing loss was attributable to his treatment with 
Atabrine for malaria.  The veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
27.5
25
47.5
62.5
62.5
LEFT
32.5
32.5
42.5
57.5
52.5

The Maryland CNC test was 96 percent in both ears.  The 
diagnoses included a moderate to moderately severe high 
frequency sensorineural hearing loss in the right ear and 
mild to moderate sensorineural hearing loss in the left ear.

At his May 1998 hearing, the veteran testified that he was 
exposed to loud noises, including bombs, while in service and 
thereafter, began to experience a gradual onset of bilateral 
hearing loss.

In April 1999, the Board requested an opinion from a VA 
medical expert as to the relationship between the veteran's 
bilateral hearing loss disability and his treatment for 
malaria.  In a September 1999 opinion, the VA physician 
opined that given the veteran's history of noise exposure 
during WWII, it was not unexpected that he would have 
bilateral moderate to moderately severe hearing loss. 

The Board has reviewed the probative evidence of record.  
Service medical records show that the veteran's hearing was 
within the normal range in both ears at the time of his entry 
into service and at the time of his discharge from service.  
The veteran advances that his claimed hearing loss disability 
was precipitated by his inservice noise exposure while 
serving in WWII. 

Bilateral sensorineural hearing loss was diagnosed after 
service and there is a competent medical opinion linking the 
current diagnosis to inservice events.  See 38 C.F.R. § 3.303 
(1999).  In light of such evidence and given the absence of 
competent evidence against a nexus to the contrary, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.

B.  Tinnitus

Service medical records contain no complaints, findings, or 
treatment of ringing in the ears or a diagnosis of tinnitus.  
At his January 1946 separation examination, there were no 
complaints or diagnoses of tinnitus. 

At an October 1997 VA examination, the veteran complained of 
a periodic unilateral high pitched ringing sound in his right 
ear, which began during service.  The veteran reported that 
he had a history of noise exposure to guns, tanks, trucks, 
mortars, and artillery while in the military.

At his May 1998 hearing, the veteran testified that he was 
exposed to loud noises, including bombs, while in service and 
thereafter, began to experience a high pitched ringing sound.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his right ear in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In 
light of the subjective nature of tinnitus, the veteran's 
report that he had ringing in his ear during service must be 
considered as satisfactory.  

At the October 1997 VA audiology examination, the examiner 
noted tinnitus on the basis of the veteran's report of a 
constant high-pitched ringing in the right ear.  
Subsequently, in a September 1999 opinion, a VA physician 
found that the veteran's exposure to noise during his service 
in WWII resulted in his bilateral hearing loss disability.  
Accordingly, the Board finds that the veteran has established 
that he has tinnitus which originated in service.  Thus, the 
evidence supports a grant of service connection for tinnitus. 

II.  New and material

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether the evidence is new and material, the VA must conduct 
a three-step test: first, the VA must determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); second, if new and 
material evidence has been presented, it must be determined 
if the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

A. Arthritis of the lumbar spine

In January 1948, the RO denied service connection for 
arthritis of the lumbosacral spine.  The evidence before the 
RO at the time consisted of his form 53-55, service medical 
records, statements of the veteran, his claim, reports of VA 
hospitalizations, a February 1947 VA examination, and private 
medical statements. 

The service medical records contain no complaints, diagnosis, 
or treatment for a back disorder.  His January 1946 discharge 
examination indicates that evaluation of the musculoskeletal 
system was normal.  

In a June 1946 letter, J.L.S. Jr., M.D., reported that at the 
time he admitted the veteran to the private hospital in June 
1946, the veteran had a 103-degree temperature and pains over 
the sacro-iliac region of his back.  A June 1946 report of VA 
hospitalization shows that the veteran received treatment for 
malaria and anemia. 

During a February 1947 VA examination, the veteran complained 
of a weak back.  On evaluation, tenderness of the lower 
lumbar spine was noted, but there was no limitation of motion 
of the spine.

In a January 1948 letter, Dr. S noted that the veteran has 
continued to complain of pain in the lumbosacral region.  Dr. 
Se reported that an examination revealed pain and spasm in 
the lumbar muscles as well as pain to palpation over his 
lumbosacral articulation.  Dr. S opined that the veteran had 
a low-grade arthritic disorder.  In its January 1948 rating 
decision, the RO stated that it denied the veteran's claim 
for service connection for arthritis of the spine because 
there was no treatment for the disorder during service or 
within one year following separation.  The veteran did not 
appeal this rating decision and it became final. 

Since the January 1948 determination, private and VA medical 
records have been added to the record.  Private medical 
records showing treatment for heart disease are not relevant.

A January 1989 private emergency room summary indicates the 
veteran was seen complaining of sudden onset of severe back 
pain with muscle spasm.  The veteran reported a history of 
back since he was hospitalized by the VA in 1946 for malaria.  
The examiner noted that the veteran had pain on moving about 
in bed and pain on palpation over the L4-L5 level of the 
lumbar spine.  A contemporaneous X-ray evaluation revealed 
some degenerative arthritic changes at the L3-L4 level with 
anterior osteophyte formation.  The diagnosis was lumbar 
strain.

Private medical records from May 1991 to June 1992 show that 
the veteran was seen complaining of exacerbation of chronic 
low back pain and was treated with lumbar epidural steroids.  
An October 1992 X-ray of the lumbar spine showed mild 
degenerative changes involving the superior endplate of L4 
with disc spaces revealing mild narrowing at L4-L5.  The 
impression was degenerative changes involving the lumbar 
spine and sacro-iliac joints with no acute process.

Private medical evaluations from December 1992 to December 
1993 indicate that the veteran reported a history of low back 
pain since 1946 after he was hospitalized for treatment of 
his service-connected malaria.  On evaluation, there was 
decreased range of motion of the lumbar spine secondary to 
discomfort.  Contemporaneous x-rays revealed degenerative 
disc disease of the lumbar spine.  The impression was 
degenerative disc disease with probable L5-S1 facet 
arthritis.

Private medical records from August 1993 to August 1996 show 
that the veteran received facet blocks for low back pain.

An October 1997 private medical report notes the veteran's 
history of degenerative disc disease and facet arthrosis of 
L5-S1.  Examination and x-ray finds were consistent with 
previous findings.  The impression was facet arthrosis and 
facet blocks were recommended.

During an October 1997 VA examination, the veteran reported 
that he was being followed by a private physician for 
degenerative disc disease of the lumbar spine.  The veteran 
complained of pain in his back radiating down his left leg 
causing him to limp.  The diagnoses included prolapsed disc 
in the lumbosacral spine with left ischial radiculopathy.

Private medical records from October 1997 to November 1997 
show pain management treatment, to include facet blocks, for 
low back pain.

At his May 1998 hearing at the RO, the veteran testified that 
he began experiencing problems with his back when he was 
hospitalized for his service-connected malaria shortly after 
discharge.  He testified that during the hospitalization he 
was paralyzed in the legs and worked hard to walk again.  He 
reported that since that time his back has been weak and he 
has had back pain continuously, sometimes worse than others.

In an October 1999 statement, the veteran's private 
physician, J.S.F., MD., stated that the veteran had facet 
arthrosis and degenerative disc disease in his lumbar spine.  

The veteran's daughter submitted a statement in support of 
the veteran's claim in November 1999 stating that she 
remembered he father having back pain and fevers when she was 
a child. 

At the time of the prior denial, there was competent evidence 
of a post-service diagnosis.  However, there was no competent 
evidence of that diagnosis during service or within 1 year 
from separation from service.  In addition, there was no 
competent evidence attributing the post-service diagnosis of 
arthritis to service or a service-connected disability.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board finds that the veteran has 
not presented evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The Board finds that the VA and private medical records 
showing complaints of low back pain and diagnoses are 
cumulative of that which was before the RO at the time of the 
January 1948 rating decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  As to the additional private medical 
records and VA medical records, which show diagnoses of 
degenerative disease, at the time of the January 1948 rating 
decision, the record contained evidence of a post-service 
diagnosis of arthritis of the lumbar spine.  None of the 
evidence submitted since the January 1948 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
It merely reiterates information that was already of record 
at the time of the most recent denial.  

The evidence is not material since the issue is not the 
existence or extent of the veteran's current back disorder 
but rather whether that disability had its onset in service 
or as arthritis under 38 U.S.C.A. § 1112; Sagainza v. 
Derwinski, 1 Vet. App. 575, 579 (1991).

To the extent that the veteran contends that the arthritis of 
the lumbar spine is related to his period of active service, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet.App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet.App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. §  5108 
(1991).

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  Regardless, 
his recounting of events is not new.  Godwin v. Derwinski, 1 
Vet. App. 419, 424 (1991).

At the time of the January 1948 rating decision, the records 
established that the veteran had a current diagnosis of 
arthritis of the lumbar spine.  However, there was a lack of 
competent evidence linking the diagnosis to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
arthritis of the lumbar spine.  

Lastly, when addressing whether a claim is reopened, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable as there is no evidence 
to weigh or balance.  

B. Heart disease

In June 1984, the RO denied service connection for heart 
disease due to malaria. The evidence before the RO at the 
time consisted of the veteran's service medical records, 
statements of the veteran, and private medical reports from 
June 1983 to October 1983.   

The service medical records contain no complaints, diagnosis, 
or treatment for heart disease.  His January 1946 discharge 
examination indicates that evaluation of the cardiovascular 
system was normal.  During a February 1947 VA examination, 
there were no complaints or diagnoses relating to heart 
disease.

A June 1983 private consultation report indicates that the 
veteran was seen with an acute inferior wall myocardial 
infarction.  The consulting physician, Jeffrey H. Rosen, 
M.D., noted that the veteran denied a history of prior 
cardiovascular disease.  Dr. Rosen noted that veteran's 
coronary risk factors included a prior 45+-pack year 
cigarette smoking history and a positive family history of 
coronary artery disease.  The veteran's past medical history 
of malaria, inguinal herniorrhaphy, left knee surgery, and 
hemorrhoidectomy were noted.  The impressions were acute 
inferior wall myocardial infarction and sinus bradycardia.

Private discharge summaries dated in July 1983 and October 
1983 show continued treatment for coronary artery disease.  
In its June 1984 notification letter, the RO stated that it 
denied the veteran's claim for service connection for heart 
disease due to malaria because there was has been no 
treatment of malaria since 1947 and no evidence of a 
relationship between the veteran's heart disease and his 
service-connected malaria.  The veteran did not perfect an 
appeal and this decision became final. 
 
Since the June 1984 determination, private and VA medical 
records have been added to the record.  Private medical 
records from 1989 through 1995 show treatment primarily for 
back pain.  Private hospital discharge summaries from 
September and October 1995 show that the veteran was seen 
with an apparent acute inferior wall myocardial infarction 
with prolonged unrelieved chest pain and underwent coronary 
artery bypass grafts.  A July 1997 private emergency room 
summary shows that the veteran was seen complaining of chest 
pain and had a history of two coronary artery bypass grafts.  
There was no diagnosis reported.  

At an October 1997 VA examination, the veteran reported that 
he had malaria in service and was treated again a few months 
after discharge in 1946, but that since that time he has not 
had any spells of fever or recurrence of malaria.  The 
examiner noted the veteran's multiple surgical history 
including knee surgery, hernia surgeries, cataract surgery, 
cervical disc surgery, carotid arterectomy, coronary bypass 
grafts, and a total prostatectomy.  On evaluation, the 
veteran denied shortness of breath or chest pain.  The 
examiner noted that the veteran's heart was enlarged, both 
right and left, and that he had a systolic murmur of II/VI.  
The diagnoses included history of malaria in 1944 to 1946, 
status post coronary bypass, five vessels in 1995 for angina 
and after 2 myocardial infarctions in 1993 and 1995, and 
generalized arteriosclerosis with hypertension and mitral 
insufficiency.

At his May 1998 hearing before a hearing officer at the RO, 
the veteran testified that his doctor has indicated that his 
heart disease could be related to his service-connected 
malaria, as the fever could have caused blood clots.

In November 1999, the veteran's daughter submitted a 
statement in support of the veteran's claim as well as an 
article mentioning malaria and heart disease.  A generic 
medical article regarding a possible causal link cannot 
itself satisfy the requirement for new and material evidence 
as it indicates only a possible connection and does not 
specifically address the veteran's claim.  Furthermore, it 
cannot satisfy the nexus argument for a well grounded claim.  
See Sacks v. West, 11 Vet.App. 314 (1998).  

As noted previously, the first part of the test is for VA to 
determine if the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a).  Here, the Board finds 
that the veteran has not presented evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See id.  The reasons for 
this determination are explained below.

The Board finds that the VA and private medical records 
showing complaints of heart disease are cumulative of that 
which was before the RO at the time of the June 1984 
decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  As 
to the additional private medical records and VA medical 
records, which show diagnoses of coronary artery disease, at 
the time of the June 1984 decision, the record contained 
evidence of a current diagnosis of coronary artery disease.  
None of the evidence submitted since the June 1984 denial is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
It merely reiterates information that was already of record 
at the time of the most recent denial.  

The veteran's allegations that his heart disease is related 
to his service-connected malaria during his period of active 
service are lay speculation on medical issues involving the 
etiology of a disability and does not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard v. Brown, 6 Vet.App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet.App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. §  5108 (1991).  
Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).

At the time of the June 1984 decision, the records 
established that the veteran had a diagnosis of coronary 
artery disease.  However, there was a lack of competent 
evidence linking the diagnosis to service or to his service-
connected disability.  The evidence submitted does not change 
the prior evidentiary defects.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for heart disease as secondary to his 
service-connected malaria.  

When addressing whether a claim is reopened, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable at this stage, as there 
is no evidence to weigh or balance.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In these two instances relating to the veteran's 
claims for service connection for a back disability and heart 
disease, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the statement of the 
case in March 1998, which provided the law and regulations 
pertaining to new and material evidence, and the issuance of 
supplemental statement of the case in May 1998.  In this 
respect, it is not shown that the veteran has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

III.  Increased disability evaluation

Service medical records show that the veteran was treated for 
malaria during service in 1945.  Private medical records 
indicate that the veteran was again treated for malaria after 
service in February and June 1946.  In April 1946, the RO 
established service connection for malaria and assigned a 10 
percent evaluation from January to April 1946 and 50 percent 
from April 1946.  At a March 1947 VA examination, the 
examiner noted that the veteran had been hospitalized in 
December 1946 for possible recurrent malaria.  The diagnosis 
at the time of the March 1947 VA examination was malaria in 
remission.  The RO, in a March 1947 rating decision, reduced 
the veteran's evaluation from 50 percent to noncompensable.  
Subsequently, in a January 1948 letter, the veteran's private 
physician, J.L.S., M.D., stated that the veteran had 
recurrent attacks of malaria since his discharge from 
service.  The RO, in a January 1948 rating decision, 
continued the veteran's noncompensable evaluation for 
malaria. 

VA and private medical records received from 1983 to 1999 do 
not show complaints, findings or treatment of malaria.

A 10 percent disability evaluation is warranted for malaria 
which has been recently active with one relapse in the 
preceding year or for old cases of malaria with moderate 
disability.  38 C.F.R. Part 4, Diagnostic Code 6304 (1999).  
After malaria has been identified by clinical and laboratory 
methods or by clinical methods alone where the disease is 
endemic, determinations as to residual disability should be 
based upon the clinical course of the disease; the frequency 
and severity of recurrences; and the necessity for and the 
reaction to medication rather than the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time, the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration which is controlled by medication specific for 
treatment of malaria.  38 C.F.R. § 4.88b (1999).

At an October 1997 VA examination for compensation purposes, 
the veteran reported that he had been diagnosed with and 
treated for malaria during his service from 1944 to 1946.  
The veteran reported the he had his last attack of malaria a 
few months after service in 1946.  He denied having any 
further malarial residuals or treatment after 1946.  The 
diagnoses included history of malaria in 1944 to 1946.   

A longitudinal review of the record indicates that the 
veteran last exhibited malarial symptoms in 1946.  Although 
the veteran is competent to report that he is entitled to a 
higher evaluation for his malaria, the opinions of competent 
professionals are more probative than his own lay statement.  
Examining VA and private physicians have identified no recent 
malarial symptoms.  The Board observes that the most recent 
clinical documentation of record shows no current malaria-
related disability.  In light of such findings, the Board 
concludes that a compensable evaluation is not warranted for 
malaria.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for bilateral hearing loss is granted.  
Service connection for tinnitus is granted.  New and material 
evidence not having been submitted, the claim to reopen the 
claim for service connection for arthritis of the lumbar 
spine is denied.  New and material evidence not having been 
submitted, the claim to reopen the claim for service 
connection for heart disease due to service-connected malaria 
is denied.  A compensable evaluation for malaria is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

